PER CTJRIAM.
The matters complained of in the bill were intra vires the Ensley Land Company, and as the record shows that a majority of the directors and stockholders, at the time of bringing the suit, were not in*1020terested adversely .to the' company, the right o£ the complainants, • as ■ stockholders, to bring and maintain this suit, is doubtful. If the complainants can bring and. maintain the bill, in prosecuting the same they can only assert the rights and equities which the company itself, if willing to sue, could assert, and any defense good against the Ensley Land Company is good against the complainants. Pour years, during which the defendants, the Ensley Company and others, were exploiting the lands in controversy, elapsed before the suit was brought, and we fail to find sufficient evidence to meet the charge of laches; On the' facta of the case made in the transcript, we concur with the learned judge whose exhaustive opinion is found in the record. The decree appealed from is affirmed.